Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 1 of 15 PageID 9




               COMPOSITE
                EXHIBIT A
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 2 of 15 PageID 10
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 3 of 15 PageID 11
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 4 of 15 PageID 12
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 5 of 15 PageID 13
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 6 of 15 PageID 14
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 7 of 15 PageID 15
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 8 of 15 PageID 16
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 9 of 15 PageID 17
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 10 of 15 PageID 18
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 11 of 15 PageID 19
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 12 of 15 PageID 20
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 13 of 15 PageID 21
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 14 of 15 PageID 22
Case 8:18-cv-03093-JSM-SPF Document 1-2 Filed 12/26/18 Page 15 of 15 PageID 23
